

1.Amendment to the
2.FLOWSERVE CORPORATIONANNUAL INCENTIVE PLAN
3.(As Amended and Restated effective February 14, 2017)
WHEREAS, Flowserve Corporation, a New York corporation (the “Company”) maintains
the Flowserve Corporation Annual Incentive Plan (as amended, the “Plan”);
WHEREAS, Article 10 of the Plan provides that the Organization and Compensation
Committee of the Company’s Board of Directors (the “Committee”) or the Board of
Directors of the Company may amend the Plan, provided that any action that would
otherwise be adverse to a participant will only be made on a prospective basis
unless required by applicable law; and
WHEREAS, the Committee has determined that the Plan should be amended to remove
all references to the Flowserve Corporation Equity and Incentive Compensation
Plan in light of the expiration of such plan and revisions made to Section
162(m) of the Internal Revenue Code of 1986, as amended, and that the Plan
should operate as a standalone incentive compensation plan effective as of
January 1, 2020.
NOW, THEREFORE, the Plan is hereby amended as follows effective as of January 1,
2020:
1. Section 1.1 is hereby amended and restated in its entirety as follows:
SECTION 1.1 Establishment of the Plan. Flowserve Corporation, a New York
corporation, hereby establishes an annual incentive compensation plan known as
the Flowserve Corporation Annual Incentive Plan, effective as of February 14,
2017 (the “Plan”). The Plan permits the Company to award annual incentive award
payouts to Participants based on the achievement of pre-established performance
goals. The Plan shall continue to be effective until terminated by the Board,
pursuant to Article 10.
2. Section 2.12 is hereby amended and restated in its entirety as follows:
SECTION 2.12 [Intentionally omitted.]
3. Section 3.1 is hereby amended and restated in its entirety as follows:
SECTION 3.1 The Committee. The Plan shall be administered by the Committee or
its delegate. Membership on the Committee shall be limited to those members of
the Board who are independent directors as required by the New York Stock
Exchange “NYSE” rules.
4. Section 5.1(a) is hereby amended and restated in its entirety as follows:
SECTION 5.1 Performance Measures and Performance Goals. (a) Prior to the
beginning of each Performance Period, or as soon as practicable thereafter (and
no later than 90 days after the commencement of the Performance Period, or if
the Performance Period is less than twelve (12) months, no later than before 25%
of the Performance Period has been completed), the



--------------------------------------------------------------------------------



Committee shall select performance measures and shall establish performance
goals for that Performance Period.
5. Section 5.1(f) is hereby deleted in its entirety.


IN WITNESS WHEREOF, this amendment to the Plan is executed this 19th day of
February, 2020.




Flowserve Corporation,
a New York corporation


By: _________________________________
     Name: Lanesha T. Minnix
     Title: Senior Vice President and
Chief Legal Officer




        2